                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 KENNETH DWAYNE WILLIS,                          )
                                                 )
        Plaintiff,                               )     Civil Action No. 3:19-CV-P469-CHB
                                                 )
 v.                                              )
                                                 )         MEMORANDUM OPINION
 JENNIFER MURZYN YANCEY et al.,                  )
                                                 )
        Defendants.                              )

                                       ***    ***    ***   ***

       Plaintiff Kenneth Dwayne Willis, proceeding pro se and in forma pauperis, initiated this

42 U.S.C. § 1983 action. This matter is before the Court for screening pursuant to 28 U.S.C.

§ 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). For the following reasons, the complaint will be

dismissed.

                                I. STATEMENT OF CLAIMS

       Plaintiff is a convicted inmate incarcerated at the Louisville Metro Department of

Corrections. He names as Defendants in their individual and official capacities Jennifer Murzyn

Yancey, Assistant Commonwealth’s Attorney, and Christopher Rutherford, a Louisville Metro

Police Department (LMPD) homicide detective. Plaintiff alleges that on July 18, 2016,

Defendants sought and received an indictment against him from a grand jury for murder,

possession of a handgun by a convicted felon, and illegal possession of a controlled substance.

He alleges that Defendants “deliberately concealed material facts from grand juror’s [sic] in

malicious pursuit of a charge and penalty much harsher than the facts called for.” He alleges

further that in order to manipulate the grand jury, Defendants “purposely concealed the existence
of . . . the only eyewitness to the incident and did nothing to make her available as a witness at

the hearing.” In particular, he alleges that Defendants failed to put before the grand jury

evidence that Plaintiff was “immediately distraught” by the discharge of the gun; that he

“whined” it was an accident;’ dropped the gun; did nothing to alter the scene; grabbed the still

breathing victim [put her in his car] and sped through traffic all the way to Norton’s Hospital in a

desperate attempt to save her life.”

       Plaintiff states that, at trial, “the jury’s verdict was not guilty for murder but guilty for

reckless homicide.” Plaintiff alleges that “his due process and constitutional rights under the

Kentucky and United States Fourth, Fifth, and Fourteenth Amendments were violated.” He also

alleges that LMPD “has unconstitutional policy failing to adequately train personel [sic] in

evidence disclosure and improper procedural safeguards to protect liberty interest.”

       As relief, Plaintiff asks for monetary and punitive damages and “employing proper

procedural safeguards (liberty, interest)” and “protect[ing] due process during grand jury process

(procedural).”

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff has



                                                   2
stated a claim upon which relief can be granted, the Court must construe the complaint in a light

most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                            A. Immunity

       Both Defendants are immune to Plaintiff’s claim for monetary damages. Defendant

Rutherford, the homicide detective who testified before the grand jury, is absolutely immune to a

§ 1983 claim against him based on that testimony. See Rehberg v. Paulk, 556 U.S. 356, 369

(2012) (“[A] grand jury witness has absolute immunity from any § 1983 claim based on the

witness’ testimony. . . . [T]his rule may not be circumvented by claiming that a grand jury

witness conspired to present false testimony or by using evidence of the witness’ testimony to

support any other § 1983 claim concerning the initiation or maintenance of a prosecution.”);

Vaughan v. City of Shaker Heights, 514 F. App’x 611, 613 (6th Cir. 2013) (holding that detective

was absolutely immune from plaintiff’s claims related to his grand jury testimony and his failure

to disclose exculpatory evidence). It is true that the Sixth Circuit has recently outlined an

exception to “the principle that the grand-jury indictment is proof of probable cause” which

affords only qualified immunity “where (1) a law-enforcement officer, in the course of setting a

prosecution in motion, either knowingly or recklessly makes false statements (such as in

affidavits or investigative reports) or falsifies or fabricates evidence; (2) the false statements and

evidence, together with any concomitant misleading omissions, are material to the ultimate

prosecution of the plaintiff; and (3) the false statements, evidence, and omissions do not consist



                                                  3
solely of grand-jury testimony or preparation for that testimony (where preparation has a

meaning broad enough to encompass conspiring to commit perjury before the grand jury), the

presumption that the grand-jury indictment is evidence of probable cause is rebuttable and not

conclusive.” King v. Harwood, 852 F.3d 568, 587–88 (6th Cir. 2017), cert. denied, 138 S. Ct.

640, 199 L. Ed. 2d 527 (2018) (emphasis added). However, this exception applies by its terms

only to acts outside of grand jury testimony done by law enforcement officers who help to set a

prosecution in motion (as opposed to those who merely testify before a grand jury). Id. at 586

(“True, [under Supreme Court precedent, a law enforcement officer has] absolute immunity from

suit to the extent that [a plaintiff’s] claims are based on his grand-jury testimony, but [that

precedent] does not afford [a law enforcement officer] absolute immunity for his actions that are

prior to, and independent of, his grand-jury testimony.”) (emphasis original).           Thus, any

omissions in Rutherford’s grand jury testimony itself provide no basis whatsoever for a

malicious prosecution claim against him.

       Likewise, the Plaintiff’s allegation that the defendants “purposely concealed the existence

of . . . the only eyewitness to the incident and did nothing to make her available as a witness at

the hearing” provide no basis for a claim against Rutherford. Even to the extent that Harwood

might be read to imply that “preventing witnesses from coming forward” could qualify as a prior,

independent act that exposes an officer to liability for malicious prosecution, Id. at 590, and even

if Rutherford had been involved in helping set a prosecution in motion (though the complaint

makes no such allegation), the complaint here does not allege such an act, because it does not

allege that either defendant performed any affirmative act (such as bribery or intimidation) to

prevent the witness from testifying; rather, it describes the defendants as not disclosing the




                                                 4
witness – in other words, as it pertains to Rutherford, an omission in his testimony. As just

discussed, Rutherford is absolutely immune from such omissions.

         Defendant Yancey, the Assistant Commonwealth’s Attorney, is also immune to

Plaintiff’s claim for monetary damages. It is well-established that prosecutors are entitled to

absolute immunity for conduct intimately associated with the judicial phase of the criminal

process. See Imbler v. Pachtman, 424 U.S. 409, 430 (1976); Higgason v. Stephens, 288 F.3d 868,

878 (6th Cir. 2002); see also Ireland v. Tunis, 113 F.3d 1435, 1446 (6th Cir. 1997) (“A

prosecutor’s decision to file a criminal complaint and seek an arrest warrant and the presentation

of these materials to a judicial officer fall squarely within the aegis of absolute prosecutorial

immunity.”). Prosecutorial immunity even applies when a prosecutor acts wrongfully or

maliciously. See, e.g., Grant v. Hollenbach, 870 F.2d 1135, 1138 (6th Cir. 1989). Here, clearly

the conduct about which Plaintiff complains is intimately associated with the judicial phase of

the criminal process; as such, Defendant Yancey is immune to a claim for monetary damages

based on this conduct.

                                                   B. Heck bar

         Additionally, the Heck doctrine bars Plaintiff’s claims against Defendants. The Heck

doctrine provides that a plaintiff may not bring a civil-rights claim to obtain monetary damages if

judgment in the plaintiff’s favor would “necessarily imply the invalidity of his conviction[.]”

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). “[W]hen a plaintiff brings such a claim he or

she must first demonstrate that his or her conviction had been invalidated.” Jackson-El v.

Winsor, 986 F. Supp. 440, 444 (E.D. Mich. 1997). Here, Plaintiff has not shown that the

conviction about which he complains has been overturned by other processes. 1 Thus, his


1
  The Heck bar applies even if, as Plaintiff’s complaint suggests, he was not convicted of murder, the charged
offense, but was convicted of the lesser-included offense reckless homicide. See, e.g., St. Germain v. Isenhower, 98

                                                          5
monetary-damages claims based upon an allegedly unlawful conviction must be dismissed for

this reason.

        The same rule applies to any attempt to seek injunctive or equitable relief because “[a]

favorable ruling on [the request] for declaratory and injunctive relief would necessarily imply

that [a plaintiff’s] convictions . . . were invalid.” McDonald v. Tennessee, 79 F. App’x 793, 795

(6th Cir. 2003). As such, Heck bars Plaintiff’s claims for injunctive relief as well.

                                             III. CONCLUSION

        For the foregoing reasons, the Court will, by separate Order, dismiss the instant action.

Date: November 4, 2019.




cc:    Plaintiff, pro se
       Defendants
A958.009




F. Supp. 2d 1366, 1372 (S.D. Fla. 2000) (holding plaintiff’s convictions for the lesser-included offenses of false
imprisonment and misdemeanor battery did not constitute a favorable termination and thus plaintiff’s § 1983 action
was precluded by Heck); see also Baker v. Wittevrongel, 363 F. App’x 146, 150 (3d Cir. 2010) (“Baker’s acquittal
by a jury on the armed robbery charge in Union County did not constitute a ‘favorable termination’ because he was
convicted of the lesser-included offense of theft in the same criminal proceeding for the same criminal act.”) (per
curiam).


                                                         6
